2006 Annual report on the CFSP - Annual report on the implementation of the European Security Strategy and ESDP (continuation of debate)
We will continue with the joint debate on the report by Jacek Saryusz-Wolski, on the 2006 annual report on the CFSP, and the report by Helmut Kuhne, on the implementation of the European Security Strategy and ESDP.
(FR) Mr President, it is a pleasure for me to speak before these delegations since we have such close ties with them. It is precisely on the South Caucasus, would you believe, High Commissioner, that I would like to focus my intervention. We heard the good news that you will be going to Georgia for a couple of days tomorrow. It was high time that this happened and I thank you for that. You will also be going to Abkhazia and on that point, you explained that the weekend might not be enough time to resolve the issue. If you manage to do it in a weekend, I will be the first to congratulate you. This is a hard task, we know, but the most important thing is that the European Union is engaging in it. In my opinion, this is almost a test of the maturity of EU foreign policy. We know that Russia, which is one of our partners, is now involved in the conflict. According to the UN report, Georgia has agreed to suspend UAV flights over Abkhazia. However, yesterday we learnt that Russia has deployed its military forces to supposedly build railways. If that is the case, I think it is too early to talk about peacekeeping forces.
This is therefore a difficult task. You said that you were going to support Georgia's peace plan, so my question to you, High Commissioner, is this: are you also going to support, as part of this peace plan, the introduction of an Abkhaz-Georgian civil police force supervised by the EU or the OSCE? This would be a real step forward, and one that we have been waiting for from the EU for a long time in this conflict, since this is a neighbouring country. Therefore, the question that arises today, and which our fellow Members have just asked, is this: are we going to develop the Neighbourhood Policy as part of our foreign policy?
(PL) Mr President, may I remind you that in last year's report from the Council on the main aspects and basic choices of Common Foreign and Security Policy, Parliament expressed deep disquiet at the announcement by the then Russian President, Vladimir Putin, that Russia was withdrawing from further participation in the Treaty on Conventional Armed Forces in Europe. Despite the express declaration by the European Parliament, the EU authorities took no serious action on this. In July 2007, however, the Russian State Duma unanimously passed an act suspending Russia's participation in this Treaty.
There is no doubt that this fact is of fundamental importance for security in Europe, as Russia possesses the greatest conventional armed forces potential on our continent. This is why I believe that the matter of getting the Russian Federation to re-accede to this international agreement is an important priority. The authorities of the EU and its Member States should use all means available to them to bring this about, not least because in recent times Russian expenditure on arms has risen by 700%.
(ES) Mr President, Mr El Baradei, who is not someone who can be accused of being radical, said at the last Munich Conference on Security Policy that a 1% reduction in arms expenditure could solve the hunger problems in the world.
The contribution that the European Union is making to achieving this goal is to ask the Member States for military expenditure to be increased, and as a result this civilisation has reached the immoral situation of having the highest arms expenditure in the world in 2006, more than in the Cold War: 17 times more than we spend on international cooperation.
I think that we are going along the wrong path. The militarisation of security has created a more unjust, more violent world. You might remember that we were told that the immorality of the invasion of Iraq was going to resolve the problem of the Middle East and reduce the price of oil. The evidence is conclusive. Ladies and gentlemen, I think that we are on the wrong track. We need to demilitarise security and go back to the old values of a Europe in which, in the midst of the Cold War, on foreign policy people like Willy Brandt and Olaf Palme were proposing the zero armament objective.
With regard to our link to North American security, it depends which administration we are talking about. Or have our principles and values been the same as those of the Bush administration? Do you recall the CIA flights, the torture in Guantanamo, the death penalty, and the systematic violation of human rights throughout the world?
No, ladies and gentlemen, I think that we need to move towards autonomous, denuclearised security, and a system that generates sufficient security to resolve the fundamental problems which, in addition to terrorism, are hunger, poverty and discrimination.
(SV) Mr President, today's debate was a foretaste of what is to come if the Treaty of Lisbon is adopted. Increased militarisation, increased supranationality and increased costs for the EU at the expense of Member States' independence. The EU is now to represent us all. The wishes of 27 states will become as of one. I therefore look on in amazement as the European Parliament - which claims to be the champion of democracy - chooses a federalist course without respecting either Ireland's referendum or intergovernmental cooperation. The Treaty of Lisbon means a further step towards a common foreign minister, common military forces and a common intelligence service, in short, a common defence and foreign policy. Citizens of Ireland, you are the only ones who have been given the opportunity to halt this dangerous development. I urge to you to vote 'no' on 12 June, just as we should do in Parliament tomorrow.
Mr President, I have a question for you. How is it that the High Representative, Mr Solana, can come to this House and tell us a direct untruth? I sat here and heard him say that everyone wants a stronger European Union and a stronger CFSP. I represent 4.2 million people in the East Midlands of the United Kingdom. Not one of them has ever said that they want a stronger European Union or a stronger CFSP, though many have said to me they would like to see our country out of the European Union.
If you believe this is what the European people want, why will you not let them vote on the European Constitution and the Lisbon Treaty which are designed to deliver it? Have you forgotten that the French voted against it and the Dutch voted against it? Do you not know that 80% of my constituents want a referendum and, if they were given it, at least 80% of them would vote 'no'?
The British people that I represent want trade and cooperation in Europe, but they are absolutely opposed to political union and a European army.
(ES) Mr President, cooperation between Parliament and the Council has significantly improved in recent years, as recognised in Mr Saryusz-Wolski's report, in particular thanks to the establishment of flexible mechanisms and the appearances by the President-in-Office of the Council, the High Representative and the Special Representatives.
However, the report also says, as the Chairman of my group, that this cooperation between Parliament and the Council could be improved, especially in terms of timing. The report by Mr Saryusz-Wolski, whom I would like to congratulate on his work, includes a specific initiative: establishing an interinstitutional agreement from the beginning of next year, so that, on the basis of the guidelines of the new Treaty, stable and dynamic criteria for cooperation can be established. High Representative, I would like to get an idea of your assessment of this proposal in the report.
Secondly, I would also like to thank the other rapporteur, Mr Kuhne, for his report on the European Security Strategy. I think that what we need here is a long-term strategy that will enable us to deal with the new shape of the threats that we face, which can be revised when circumstances change, and in any case every five years, coinciding with Parliament's legislative periods.
There have been some very remarkable speeches. I do not think that it is a question of spending more, but while we have 3 parallel satellite systems - Mr von Wogau already referred to this today - 5 telecommunications systems, 23 armoured vehicle systems and 87 different arms programmes, we will not be able to continue to make progress along the line that we want to follow.
With the 27 Member States, the European Union has approximately 2 million soldiers, 10 000 tanks and 3 000 fighter planes. I think that this is a sufficiently large force for us to be able to take serious action.
However, we have additional problems with sending a battalion to conflicts such as in Chad, where the aim is not to wage war but to provide protection in crisis situations and mediate in conflict situations.
Therefore, Mr President, I think that we need to contribute and mobilise all of our resources so that the European Union, with all of the capacity that it has, does not continue to be utterly irrelevant on the international stage.